Citation Nr: 1723622	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  04-11 940A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral leg conditions. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran had active duty service in the United States Army from September 1967 to September 1969.  His service included a tour of duty in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran later testified before the undersigned Veteran's Law Judge in November 2014 and a transcript of that hearing is of record. 

The case first came to the Board in September 2006 and was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Then the case returned to the Board in April 2012 and the Veteran's claims were decided on the merits.  Subsequently, the April 2012 decision was vacated pursuant to a settlement agreement in the case of  National Org. of Veterans' Advocates Inc. v Secretary of Veterans Affairs 725 F 3d 1312 (Fed Cir 2013).  Afterwards the case returned to the Board and was remanded in January 2015 and October 2016 to the AOJ for further development.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In regards to the Veteran's claim for service connection for bilateral leg conditions, the Board previously remanded this issue in October 2016 for a medical opinion regarding the nature and etiology for the Veteran's bilateral leg disabilities.  The Board acknowledged that the Veteran's VA medical records reflect that he has complained of chronic pain and swelling in his legs.  Moreover, the Veteran has provided testimony to the Board in which he stated that he currently suffers from gout, arthritis and poor circulation in his legs.  Subsequently, the Veteran also attended a VA examination in December 2016 for his bilateral leg disability.  Unfortunately, the Board finds this examination to be inadequate.  The examiner did not provide a thorough analysis regarding the Veteran's gout and the examiner did not address any of the symptoms that the Veteran has reported.  Thus, the Board finds that a remand is required to obtain a competent and credible medical opinion as to the nature and etiology of any bilateral leg disability other than his already service-connected bilateral knee arthritis.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.310 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).  

Furthermore, the actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied the Board itself errs in failing to ensure compliance).

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from December 5, 2016 to the present. 

2.  Schedule the Veteran for a VA examination regarding his bilateral leg disability.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(A).  Does the Veteran currently have a diagnosis for his bilateral leg condition other than his already service-connected bilateral knee arthritis?  For each diagnosis found, please answer the following questions: 

(B).  Is it as least as likely as not that the bilateral leg condition had its onset while the Veteran was on active duty?

(C).  Is it at least as likely as not that the bilateral leg condition manifested itself in the first post-service year? 

(D).  Is it as least as likely as not that the bilateral leg condition is a result of a current service-connected disability or a medication prescribed for a service-connected disability?  

(E).  Is it as least as likely as not that the claimed bilateral leg condition was aggravated (i.e. permanently worsened) by any service-connected disability?

In providing all of the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a SSOC should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

